DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 9, 13, and 14 are objected to because of the following informalities:  these claims contain the word “its,” which should be changed to the actual feature being referred to avoid any ambiguity.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katz (US Patent No. 5,429,275).
Re: Claim 1, Katz discloses the claimed invention including a closure device (dispensing device of figs 12-13 with the valve embodiment of Fig. 15) forming a module comprising:
an outlet nozzle (120) comprising a cavity (124’) and outer walls delimiting this cavity, these outer walls having several through-holes and through openings: an outlet hole (136) at the front of the nozzle, a rear opening (124), and an intake hole (117) intended to be connected to a metering chamber (107) of a pump motor (108, 119) of the dispensing device (Figs. 12-13),
a top valve (8) (Fig. 15) comprising:
a shut-off member (127), arranged inside the cavity and movable between a forward position in which it closes off the outlet hole and a retracted position in which it uncovers this outlet hole (Fig. 15, Col. 7, lines ),
a deformable membrane (135) which closes the rear opening in a sealed manner and which is rigidly secured to the shut-off member (Fig. 15), and
a rigid skeleton (126) extending between a first end closing off the outlet hole in said forward position and a second end bearing the membrane (Fig. 15),
a bell (134’) having an end wall and a base opening opposite this end wall, the edges of the base opening being attached to the nozzle, the membrane also closing the base opening in a sealed manner (Fig. 15),
wherein the membrane having flexibility and the closure device being arranged in such a way that a depression inside the cavity causes deformation of the membrane toward the interior of the cavity, so that the membrane then pushes the shut-off member into said forward position (Figs. 12-13, and 15, Col. 7, lines 15-34, flexible membrane pushed into the forward position).
Re: Claim 2, Katz discloses the claimed invention including the edges of the base opening are attached to the nozzle in such a way that the bell and the nozzle grip the edges of the membrane tightly (Fig. 15 depicts the bell being gripped between nozzle and bell).
Re: Claim 4, Katz discloses the claimed invention including the shut-off member is arranged so as to forcibly enter the outlet hole when the membrane pushes the shut-off member into said forward position (Col. 7, lines 31-34, Depicted in Fig. 15).
Re: Claim 6, Katz discloses the claimed invention including wherein the bell also has at least one vent (131) communicating between the interior and the exterior of the bell (Fig. 15).
Re: Claim 9, Katz discloses the claimed invention including the membrane is elastic so as to generate, when it deforms, an elastic return force at the flexible membrane, when its surface is stressed by differences in pressure on either side of the membrane (Col. 7, lines 31-34, Depicted in Fig. 15, elastic return force).
Re: Claim 10, Katz discloses the claimed invention including it does not include means for returning the shut-off member to the forward position, other than the membrane (Col. 7, lines 31-34, Depicted in Fig. 15, only membrane biased).
Re: Claim 11, Katz discloses the claimed invention including dispensing a liquid-to-pasty product, comprising a pump motor (108, 119) with a metering chamber (107) a bottom valve (103) for opening or closing the inlet to this chamber a housing (101), and a closure device as described in the rejection of claim 1 above housed in the housing, and arranged in such a way that the intake hole (117) is in communication with the interior of the metering chamber (Figs. 12-13 depicts the above with the closure device housed into the housing).
Re: Claim 12, Katz discloses the claimed invention including the housing is open at the top so that the closure device is mounted from above in the housing (Figs. .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz (US Patent No. 5,429,275) as applied to claims 1 and 4 above, and further in view of Doulin et al. (US Patent No. 9,079,206).
Re: Claims 3, 5, 7, Katz discloses the claimed invention except the method of forming. However, Doulin disclose the membrane (22) is made of a flexible material bi-injection molded and coated on a skeleton (29) (Fig. 1, Col. 4, lines 12-14, bi-injection molding), and the shut-off member has a radially compressible flexible end, such that this coating covering a first end of the skeleton so as to form a nipple (16) and extending to the second end of the skeleton, forming the membrane (15) substantially transversely to the longitudinal axis of the skeleton (Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include the method forming and the soft end of Doulin as taught above. Since such a modification of bi-injection molding is known in the art to provide a low cost method of forming that avoids the use of adhesives and connectors thus resulting in a stronger bond between the unlike materials of the membrane and the 
Re: Claim 8, Katz in view of Doulin discloses the claimed invention including this coating extends to the second end of the skeleton forming a cup substantially transverse to the longitudinal axis of the skeleton, the cup forming the membrane (Doulin: Coating coverage depicted in Figs. 1-3).
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz (US Patent No. 5,429,275) as applied to claims 1 and 4 above, and further in view of Rossignol (US Patent No. 6,712,243)).
Re: Claim 13, Katz discloses the claimed invention including a connecting member (101’) for connection to a container of liquid-to-pasty product (Col. 6, lines 63-55, connecting member), and in which the pump motor further comprises a push button (top surface of 120 forms push button) that can move relative to the connecting member between a bottom position and a top position (Depicted in Figs 12-13), and a piston (108) therein except for the piston being fixed relative to the connecting member and a flexible pouch. However, Rossignol disclose a piston (21) being fixed relative to a connecting member (1) comprising a top opening (20) communicating on one side with the interior of a metering chamber (10) and being intended on the other side to be in communication with the contents of the container, a flexible pouch (3) delimiting the metering chamber laterally, attached at the top to the push button and at the bottom to the piston (Depicted in Figs. 1-4), an elastic return means arranged in such a way that its stress increases when a push button (T) moves into its bottom position (Depicted in Fig. 4, Col. 2, lines 55-60, material of flexible pouch provides elastic return means), the 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a pouch metering pump as taught by Rossignol, since Rossignol states in column 1, lines 44-46 that such a modification provides simplified pump for easy operation and maintenance, without compromising its reliability and accuracy qualities; further the Examiner takes official notice of the equivalence of piston/rigid cylinder and piston/flexible pouch for their use in the dispensing art and the selection of any of these known equivalents to pump material would be within the level of ordinary skill in the art. Applicant appears to have placed no criticality on any particular pump (see Specification wherein various pump embodiments may be employed) and it appears that the device of Katz in view of Hyland would work appropriately if made with a pump operating with a flexible pouch.
Re: Claim 14, Katz in view of Rossignol discloses the claimed invention including the flexible pouch is arranged in such a way that it collapses while turning in on itself, its 
Re: Claim 15, Katz in view of Rossignol discloses the claimed invention including the flexible pouch and the bottom valve form a single one-piece part made of a single material (Rossignol: Col. 2, lines 65-67, valve and pouch are one piece).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cimentepe et al. (US Patent No. 5,819,990), Wochele et al. (US 2010/0187261 A1), Fuchs et al. (US Patent No. 5,860,567), Bruder et al. (US 2008/0264975 A1), Vanblaere et al. (US 2008/0017666 A1), and Goettke (US 2014/0231463 A1) show unclaimed configurations of a closure member. Stoffler et al. (US Patent No. 4,913,322), Neerinex et al. (US Patent No. 7,793,803), Carta (US Patent No. 8,360,284), Presche (US Patent No.10,315,209), and Usab (US Patent No. 3,889,628) show unclaimed configurations of diaphragm pumps
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754